Title: Minutes of the Board of Visitors of the University of Virginia, 5 March 1825
From: Jefferson, Thomas
To: 


        
          Mar. 5. 1825.
        
        The board met according to adjournment, present the same members as yesterday.
        Resolved that on payment of the sd. sum of 50.M.D. by the General government a sum not exceeding 6000.D. thereof be advanced on loan to the building fund of the University for the purpose of finishing the interior of the library room.
        For the use and care of the library the board now establishes the following regulations.
        The Professors of the University shall at all times have free use of the books of the library, in confidence that they will not keep them out longer than while in actual and active use, and leaving with the Librarian a note of the books borrowed.
        Books may be lent to the Students of the university, by the Librarian, and by no other person, on a written Permit from a Professor whom such Student attends, specifying the day beyond which they shall not be retained. But it is meant that the books lent are for reading only, and not for the ordinary purpose of getting lessons in them as schoolbooks.
        No Student shall carry any book borrowed from the Library, out of the precincts of the University; nor shall any Student be permitted to have more than three volumes in his possession at any time.
        
        If a Student shall not return a borrowed book on or before the day limited in his Permit, he shall recieve no other until it be returned; and he shall pay moreover for every week’s detention, beyond the limitation, 10. cents for a 12. mo. or book of smaller size, 20. cents for an 8vo. 30. cents for a 4to. and 40. cents for a folio.
        Not every book in the Library shall be free to be lent to Students, but such only as shall not be expressly prohibited by the Faculty on account of their rarity, value or liableness to injury.
        No Student shall ever be in the Library but in presence of the Librarian, or of some Professor whom he attends, nor shall be allowed to take any book from the shelves, nor remain in the room to read or consult any book, but during such presence.
        If any Student deface, injure, or lose any book of the library, he shall pay the value of the book if defaced, double value if injured, and threefold, if lost; and shall be suspended from the privilege of borrowing during such term as the Faculty shall adjudge.
        On some one day of every week, during term, and during one hour of that day, (such day and hour to be fixed on by the Faculty) the Librarian shall attend in the Library, to recieve books returned, and to lend such others as shall be applied for according to rule. And at some one hour of every day (to be also fixed by the Faculty) the Librarian shall attend, if requested by any Professor, to lend to such Professor such book or books as he may require, & to recieve any he may have to return.
        The Librarian shall make an entry of every book lent, and cancel the same when returned, so that it may always be known in what hands every book is.
        Strangers whom the Librarian may be willing to attend, may visit the library; but, to prevent derangement of the books, they are to take no book from the shelf, but in his presence. They may also be permitted to consult any book, to read in it, make notes or quotations from it, at the table, under such accomodations and arrangements as the Librarian shall prescribe, on his own responsibility.
        Resolved that the salary of the Librarian be raised to the sum of 150. Dollars.
        Resolved that when the monies, expected as before mentioned from the General government, shall be paid, the board consider it advisable to employ mr. Hilliard of the firm of Cummings, Hilliard and co. of Boston to purchase the library of the University, according to the Catalogue which has been made.
        Resolved that the Professorship of the school of Law be proposed to Chancellor Henry St. George Tucker; and in the event of his refusal, then to judge Philip P. Barbour; and if he should also refuse, that then the Rector

be authorised to call the Board for the purpose of further proceeding towards making the appointment.
        Resolved that the Professor of medecine be permitted to practice physick within the precincts of the University.
        Resolved that the loan of 5000.D. which has been negociated by the Bursar of the University with the Farmer’s bank of Virginia, and the terms on which the same has been negociated, be confirmed by the board of Visitors, and the funds of the University are hereby pledged for the reimbursement of the said loan.
        A letter having been addressed to the board of Visitors by mr. Bonnycastle Professor of Natural philosophy, representing that from the communications with the Agent of the Board, on the subject of his appointment, he concieved himself entitled to expect that a bond of his to the British government to the amount of £500. would be advanced: Resolved that the Rector be requested to obtain from mr. Gilmer his view of the understanding which took place on the occasion; and if it should appear to the Rector, from the circumstances of the case, that the interest and credit of the University would justify and require the advance, in that event it shall be made from the funds of the Institution.
        Resolved that John H. Cocke, and Jos. C. Cabell be appointed a Committee to settle the accounts of the Proctor and the Bursar of the University.
        And then the Board adjourned without day.
        
          Teste Th: Jefferson
        
      